         Case 1:19-cv-03225-MKD      ECF No. 22    filed 04/20/20   PageID.2994 Page 1 of 3




 1

 2
                                                                                   FILED IN THE
                                                                               U.S. DISTRICT COURT

 3                                                                       EASTERN DISTRICT OF WASHINGTON



                                                                          Apr 20, 2020
 4                                                                            SEAN F. MCAVOY, CLERK



 5                          UNITED STATES DISTRICT COURT

 6                        EASTERN DISTRICT OF WASHINGTON

 7   CONNOR S.1,                                        No. 1:19-CV-03225-MKD

 8                          Plaintiff,                  ORDER GRANTING
                                                        STIPULATED MOTION FOR
 9   vs.                                                REMAND PURSUANT TO
                                                        SENTENCE FOUR OF 42 U.S.C. §
10   ANDREW M. SAUL,                                    405(g)
     COMMISSIONER OF SOCIAL
11   SECURITY,                                          ECF Nos. 17, 21

12                          Defendant.

13            Before the Court is the parties’ Stipulated Motion for Remand, ECF No. 21,

14   requesting remand of the above-captioned matter to the Commissioner for

15   additional administrative proceeding pursuant to sentence four of 42 U.S.C. §

16   405(g). Attorney D. James Tree represents Plaintiff. Attorney L. Jamala Edwards

17
     1
         To protect the privacy of plaintiffs in social security cases, the undersigned
18
     identifies them by only their first names and the initial of their last names. See
19
     LCivR 5.2(c).
20



     ORDER - 1
      Case 1:19-cv-03225-MKD     ECF No. 22    filed 04/20/20    PageID.2995 Page 2 of 3




 1   represents Defendant. The parties have consented to proceed before a magistrate

 2   judge. ECF No. 8.

 3         After consideration, IT IS HEREBY ORDERED that:

 4         1. The parties’ Stipulated Motion for Remand, ECF No. 21, is GRANTED.

 5         2. The above-captioned case be REVERSED and REMANDED to the

 6   Commissioner of Social Security for further administrative proceeding pursuant to

 7   sentence four of 42 U.S.C. § 405(g).

 8         On remand, the parties stipulate that the ALJ will:

 9         (1) Offer Plaintiff the opportunity to submit additional evidence and
               arguments;
10         (2) Further evaluate the opinion evidence as a whole;
           (3) Further evaluate all of Plaintiff’s impairments at step two, but in
11             particular his shoulder and arm impairments;
           (4) Continue with the sequential evaluation process and reassess Plaintiff’s
12             RFC;
           (5) Per the 2016 remand order, seek supplemental vocational expert
13             evidence;
           (6) If a fully favorable decision cannot be granted on the record, give
14             Plaintiff an opportunity for a de novo hearing; and
           (7) Issue a new decision.
15
     ECF No. 21 at 2.
16
           3. Judgment shall be entered for PLAINTIFF.
17
           4. Plaintiff’s Motion for Summary Judgment, ECF No. 17, is STRICKEN
18
     AS MOOT.
19
     //
20
     //


     ORDER - 2
      Case 1:19-cv-03225-MKD     ECF No. 22    filed 04/20/20   PageID.2996 Page 3 of 3




 1         5. Upon proper presentation, this Court consider Plaintiff’s application for

 2   fees and expenses under the Equal Access to Justice Act, 28 U.S.C. § 2412(d).

 3         The District Court Executive is directed to enter this Order, enter

 4   Judgment, forward copies to counsel, and CLOSE THE FILE.

 5         DATED April 20, 2020.
                                 s/Mary K. Dimke
 6                               MARY K. DIMKE
                        UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20



     ORDER - 3
